Case 4:21-cv-00265-SDJ-CAN Document 12 Filed 07/26/21 Page 1 of 13 PageID #: 77




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

     PATRICIA HAWKINS,                                      §
                                                            §
                    Plaintiff,                              §     CIVIL ACTION NO. 4:21-CV-00265-SDJ-
                                                            §                   CAN
     v.                                                     §
                                                            §
     UHS OF TEXOMA, INC. D/B/A                              §
     TEXOMA MEDICAL CENTER,                                 §
                                                            §
                    Defendant.                              §

                                REPORT AND RECOMMENDATION
                             OF UNITED STATES MAGISTRATE JUDGE

          Pending before the Court is Defendant UHS of Texoma, Inc. d/b/a Texoma Medical

 Center’s Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(1) (“Defendant’s Motion

 to Dismiss”) [Dkt. 6]. Defendant seeks dismissal of Plaintiff’s suit under Federal Rule of Civil

 Procedure 12(b)(1),1 and in accordance with the Federal Arbitration Act (“FAA”), as well as an

 order compelling this case to arbitration [Dkt. 6]. After reviewing Defendant’s Motion to Dismiss,

 Plaintiff’s Response [Dkt. 8], Defendant’s Reply [Dkt. 11], and all other relevant filings, the Court

 recommends that Defendant’s Motion to Dismiss be GRANTED, as set forth herein.

                                                 BACKGROUND

          Plaintiff Patricia Hawkins (“Plaintiff”) initiated this suit on March 31, 2021 in the Eastern

 District of Texas, Sherman division alleging employment-related claims [Dkt. 1]. On April 29,

 2021, the case was referred to the undersigned for all pretrial proceedings [Dkt. 5]. Defendant

 filed its Motion to Dismiss on May 11, 2021 [Dkt. 6]. The Court directed Plaintiff to file a




 1
  A Rule 12(b)(1) motion to dismiss allows a party to challenge the exercise of the Court’s subject matter jurisdiction.
 FED. R. CIV. P. 12(b)(1).
Case 4:21-cv-00265-SDJ-CAN Document 12 Filed 07/26/21 Page 2 of 13 PageID #: 78




 response to the Motion to Dismiss [Dkt. 7]; Plaintiff’s response was filed on June 1, 2021 [Dkt. 8].

 Defendant replied on June 15, 2021 [Dkt. 11].

        In Plaintiff’s Complaint, she asserts claims for violation of 29 U.S.C. § 623, the Age

  Discrimination in Employment Act (“ADEA”); 29 U.S.C. § 2601, the Family and Medical Leave

  Act (“FMLA”); and Texas Labor Code § 21.051 [Dkt. 1 at 5-7]. In February of 2001, Plaintiff

  began working for Defendant as a Certified Respiratory Therapist [Dkt. 1 at 2]. On or about

  February 27, 2019, over eighteen years later, Plaintiff’s employment was terminated [Dkt. 1 at 2].

  Plaintiff avers that her employment was terminated after Defendant hired a new Director of

  Respiratory Therapy which resulted in a change of Plaintiff’s floor assignment and Plaintiff

  receiving comments related to her retiring [Dkt. 1 at 2-4]. Plaintiff alleges her employment with

  Defendant was wrongly terminated based upon her age and requests for medical leave [Dkt. 1].

 Motion to Dismiss

        On May 11, 2021, Defendant filed the instant Motion to Dismiss urging that each of

 Plaintiff’s claims are subject to a valid, enforceable arbitration agreement [Dkt. 6]. Defendant

 contends that beginning in 2014 it introduced an arbitration requirement for all employees. And

 that Plaintiff agreed to submit her claims to arbitration by her continued employment with

 Defendant after implementation of the Alternative Resolution of Conflicts Agreement

 (“ARC Agreement”) in 2014 [Dkt. 6 at 4-5]. The ARC Agreement itself states in relevant part:

        [T]his Agreement is intended to apply to the resolution of disputes that otherwise
        would be resolved in a court of law or before a forum other than arbitration
        (“Covered Claims”). This Agreement requires all such disputes to be resolved only
        by an arbitrator through final and binding arbitration and not by way of court or
        jury trial. Such disputes include without limitation disputes arising out of or
        relating to interpretation or application of this Agreement.

        [T]his Agreement also applies, without limitation, to disputes regarding the
        employment relationship, compensation, breaks, and rest periods, termination, or


 REPORT AND RECOMMENDATION – Page 2
Case 4:21-cv-00265-SDJ-CAN Document 12 Filed 07/26/21 Page 3 of 13 PageID #: 79




        harassment and claims arising under the Civil Rights Act of 1964, American With
        Disabilities Act, Age Discrimination in Employment Act, Family Medical Leave
        Act, Fair Labor Standards Act, Employee Retirement Income Security Act. . .
        Genetic Information Non-Discrimination Act, and state statutes, if any, addressing
        the same or similar subject matters, and all other state statutory and common law
        claims.
                                                     ***
        Arbitration is not a mandatory condition of Employee’s employment at the
        Company, and therefore an Employee may submit a form stating that the Employee
        wishes to opt out and not be subject to this Agreement. In order to Opt Out of
        Arbitration, the Employee must submit a signed and dated statement on a
        “Alternative Resolution for Conflicts Agreement Opt Out Form” (“Form”) that can
        be obtained from the Company’s local or corporate Human Resources Department.
        In order to be effective, the signed and dated Form must be returned to the Human
        Resources Department within 30 days of the Employee’s receipt of this Agreement.
        An Employee who timely opts out as provided in this paragraph will not be subject
        to any adverse employment action as a consequence of that decision and may
        pursue available legal remedies without regard to this Agreement. Should an
        Employee not opt out of this Agreement within 30 days of the Employee’s receipt
        of this Agreement, continuing the Employee’s employment constitutes mutual
        acceptance of the terms of this Agreement by Employee and the Company.

 [Dkt. 6-4 at 1, 5] (emphasis in original). Defendant further avers that Plaintiff completed an online

 course explaining the ARC Agreement – including its provisions and procedures allowing

 employees to opt out – on November 25, 2013. In support of this contention, Defendant attaches

 to its Motion sworn declarations as to Plaintiff’s notice of, and assent to, the ARC Agreement from

 Renee Connor (“Connor”) and Michele Moreland (“Moreland”), Defendant’s Human Resources

 Marketing Director and Learning Management Systems Administrator, respectively [Dkts. 6-1; 6-

 2]. Both Connor and Moreland declare that Plaintiff received an electronic copy of the ARC

 Agreement, indicated her review of the ARC Agreement, and assented to it through completion of

 the online training module [Dkts. 6-1; 6-2]. Plaintiff’s assent to the ARC Agreement is further

 evidenced by an automatically generated “Certificate of Completion” attached to Defendant’s

 Motion to Dismiss [Dkts. 6-1 at 3; 6-2 at 4; 6-8].


 REPORT AND RECOMMENDATION – Page 3
Case 4:21-cv-00265-SDJ-CAN Document 12 Filed 07/26/21 Page 4 of 13 PageID #: 80




          Plaintiff argues, to the contrary, that she was never informed of, nor ever completed an

 online course related to the ARC Agreement [Dkts. 8 at 1-2; 8-1]. Indeed, by affidavit, Plaintiff

 specifically denies completing the online module or ever receiving the ARC Agreement [Dkt. 8-1

 at 2]. Plaintiff argues, in reliance on Alorica v. Tovar, 569 S.W.3d 736 (Tex. App.—El Paso, 2018,

 no pet.), that “Defendant has not shown it unequivocally notified Plaintiff of its proposed

 arbitration agreement and its specific terms, [and thus] no arbitration agreement arose between the

 parties” [Dkt. 8 at 5].

                                     FEDERAL ARBITRATION ACT 2

          Congress enacted the FAA to reverse the longstanding judicial hostility to arbitration

 agreements, and “to place [arbitration] agreements upon the same footing as other contracts.”

 Crawford Pro. Drugs, Inc. v. CVS Caremark Corp., 748 F.3d 249, 257 (5th Cir. 2014) (citing

 Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 630 (2009)). The FAA states:

          A written provision in any maritime transaction or a contract evidencing a
          transaction involving commerce to settle by arbitration a controversy thereafter
          arising out of such contract or transaction, or the refusal to perform the whole or
          any part thereof, or an agreement in writing to submit to arbitration an existing
          controversy arising out of such a contract, transaction, or refusal, shall be valid,
          irrevocable, and enforceable, save upon such grounds as exist at law or in equity
          for the revocation of any contract.

 9 U.S.C. § 2. By enacting the FAA, Congress clearly intended “to move the parties to an arbitrable

 dispute out of court and into arbitration as quickly and easily as possible,” Al Rushaid v. Nat’l

 Oilwell Varco, Inc., 814 F.3d 300, 303 (5th Cir. 2016), and to effectuate this purpose, it specifically



 2
   The ARC Agreement explicitly invokes the FAA [Dkt. 6-4 at 2]. Plaintiff does not dispute that her claims fall within
 the scope of the ARC Agreement [Dkt. 11 at 2]; upon review of the ARC Agreement, the Court determines they do.
 Plaintiff asserts claims for violation of the ADEA, FMLA, and Texas Labor Code § 21.051 [Dkt. 1 at 5-7]. The ARC
 Agreement explicitly covers: “claims arising under the Civil Rights Act of 1964, American With Disabilities Act, Age
 Discrimination in Employment Act, Family Medical Leave Act, Fair Labor Standards Act, Employee Retirement
 Income Security Act. . . Genetic Information Non-Discrimination Act, and state statutes, if any, addressing the same
 or similar subject matters” [Dkt. 6-4 at 2].


 REPORT AND RECOMMENDATION – Page 4
Case 4:21-cv-00265-SDJ-CAN Document 12 Filed 07/26/21 Page 5 of 13 PageID #: 81




 authorized enforcement of arbitration agreements through court orders staying litigation and

 requiring that parties engage in the arbitration process. 9 U.S.C. §§ 3, 4.

        Against this backdrop, the Court notes that “arbitration [remains] a matter of contract and

 a party cannot be required to submit to arbitration any dispute which he has not agreed so to

 submit.” Tittle v. Enron Corp., 463 F.3d 410, 418 (5th Cir. 2006) (citing AT&T Techs. V. Comms.

 Workers of Am., 475 U.S. 643, 648 (1986)); Houston Ref., L.P. v. United Steel, Paper & Forestry,

 Rubber, Mfg., 765 F.3d 396, 408 (5th Cir. 2014) (“arbitration is simply a matter of contract

 between the parties; it is a way to resolve those disputes—but only those disputes—that the parties

 have agreed to submit to arbitration.”); First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 943

 (1995). Therefore, under the FAA (unless the parties have agreed to submit the arbitrability

 question itself to arbitration), the court must perform a two-step inquiry to determine whether to

 compel a party to arbitrate. First, the court must determine whether the parties agreed to arbitrate

 the dispute. Polyflow, L.L.C. v. Specialty RTP, L.L.C., 993 F.3d 295, 302 (5th Cir. 2021) (citing

 Will-Drill Res., Inc. v. Samson Res. Co., 352 F.3d 211, 214 (5th Cir. 2003)). “That question

 involves two considerations: ‘(1) whether there is a valid agreement to arbitrate between the

 parties; and (2) whether the dispute in question falls within the scope of that arbitration

 agreement.’” Id. Courts determine the validity of arbitration agreements under applicable state

 law. Kapai v. Unified Bus. Techs., Inc., No. 4:19-CV-00749-RWS-CAN, 2020 WL 3066646, at

 *3 (E.D. Tex. May 8, 2020). Second, if the court finds that the parties agreed to arbitrate, the court

 typically “must consider whether any federal statute or policy renders the claims nonarbitrable.”

 Polyflow, 993 F.3d at 302. “While there is a strong federal policy favoring arbitration, the policy

 does not apply to the initial determination whether there is a valid agreement to arbitrate.” Janvey

 v. Alguire, 847 F.3d 231, 240 (5th Cir. 2017). However, “once a court determines that an




 REPORT AND RECOMMENDATION – Page 5
Case 4:21-cv-00265-SDJ-CAN Document 12 Filed 07/26/21 Page 6 of 13 PageID #: 82




 agreement to arbitrate exists, the court must pay careful attention to the strong federal policy

 favoring arbitration and must resolve all ambiguities in favor of arbitration.” Navarro v. Charlie

 Thomas Chevrolet, Ltd., 223 F. Supp. 3d 655, 658 (S.D. Tex. 2015).

        In addition, § 3 of the FAA provides that when claims are properly referable to arbitration

 the Court shall “stay the trial of the action until such arbitration has been had in accordance with

 the terms of the agreement[.]” 9 U.S.C. § 3. However, that rule “was not intended to limit

 dismissal of a case in the proper circumstances.” Warren v. Muggle Towing, LLC, No. 6:19-CV-

 588-JCB-KNM, 2020 WL 2598352, at *1 (E.D. Tex. Apr. 30, 2020) (citing Alford v. Dean Witter

 Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992)), report and recommendation adopted, No.

 6:19-CV-00588, 2020 WL 2600973 (E.D. Tex. May 21, 2020). To be clear, “a district may

 dismiss, with prejudice, rather than stay, an action where all the issues are properly subject to

 arbitration.” SGC Health Grp., Inc. v. Eclinicalworks, LLC, No. 3:15-CV-4022-M, 2016 WL

 2595109, at *2 (N.D. Tex. May 4, 2016); White v. Softlayer Techs., Inc., No. 3:15-CV-527-M,

 2015 WL 5052365, at *6 (N.D. Tex. Aug. 27, 2015). Dismissal, rather than a stay, is appropriate

 when “[a]ny post-arbitration remedies sought by the parties will not entail renewed consideration

 and adjudication of the merits of the controversy but would be circumscribed to a judicial review

 of the arbitrator’s award in the limited manner prescribed by law.” Hanna v. Ivy Funding Co.,

 LLC, No. 3:20-CV-231-L, 2020 WL 4220445, at *2 (N.D. Tex. July 23, 2020) (citing Alford, 975

 F.2d at 1164). Stated differently, if “retaining jurisdiction and staying the action will serve no

 purpose[,]” the case should be dismissed rather than stayed. The Shipman Agency, Inc. v.

 TheBlaze, Inc., 315 F. Supp. 3d 967, 976 (S.D. Tex. 2018).




 REPORT AND RECOMMENDATION – Page 6
Case 4:21-cv-00265-SDJ-CAN Document 12 Filed 07/26/21 Page 7 of 13 PageID #: 83




                                            ANALYSIS

 Request to Compel Arbitration

        As discussed supra, “[w]hen considering a motion to compel arbitration, the Court must

 address two questions . . . ‘First, whether there is a valid agreement to arbitrate, and second,

 whether the dispute in question falls within the scope of the arbitration agreement.’” Jallo v.

 Resurgent Cap. Servs. LP, 131 F. Supp. 3d 609, 612-13 (E.D. Tex. 2015) (quoting Graves v. BP

 Am., Inc., 568 F.3d 221, 222 (5th Cir. 2009)). Plaintiff does not challenge the scope of the ARC

 Agreement, focusing the entirety of her opposition on whether there is in fact a valid agreement to

 arbitrate between the Parties [Dkt. 8]. When the parties dispute whether a valid arbitration

 agreement exists, the party seeking to compel arbitration must show by “a preponderance of the

 evidence that the [opposing party] has entered into a valid arbitration agreement.” In re JPMorgan

 Chase & Co., 916 F.3d 494, 503 (5th Cir. 2019).

         “In Texas, an employer may condition an at-will employee’s continued employment on

 assent to binding arbitration, even if the employee was initially hired in the absence of an

 arbitration agreement.” Barker v. UHS of Texoma, Inc., No. 4:18-CV-502, 2019 WL 2358923, at

 *1 (E.D. Tex. June 4, 2019) (Alorica, 569 S.W.3d at 740 (citing In re Halliburton Co., 80 S.W.3d

 566, 568-69 (Tex. 2002)). Texas courts reason that, when “an employee receives proper notice of

 the arbitration agreement,” his or her “decision to continue showing up for work thereafter” signals

 assent to the arbitration agreement. Id. Plaintiff argues a valid agreement to arbitrate does not

 exist because she never received proper notice of the ARC Agreement during her employment

 with Defendant [Dkt. 8 at 5].

        The Parties each present evidence regarding the issue of proper notice [Dkts. 6-1; 6-2; 6-

 3; 6-4; 6-5; 6-6; 6-7; 6-8; 6-9; 8-1]. To establish the validity of the ARC Agreement, Defendant




 REPORT AND RECOMMENDATION – Page 7
Case 4:21-cv-00265-SDJ-CAN Document 12 Filed 07/26/21 Page 8 of 13 PageID #: 84




 proffers a certificate reflecting Plaintiff’s completion of an online training module related to the

 ARC Agreement [Dkt. 6-8]; and further points to Plaintiff’s continued employment with

 Defendant for many years after implementation of the ARC Agreement [Dkt. 6 at 4-5]. In addition,

 Defendant provides affidavits from both Connor and Moreland, its Human Resources Marketing

 Director and Learning Management System Administrators, affirming Plaintiff’s completion of

 the “Alternative Resolution of Conflicts” course which informs the employee of the ARC

 Agreement and their ability to opt out of the ARC Agreement [Dkts. 6-1; 6-2]. Plaintiff argues

 this is insufficient to meet Defendant’s evidentiary burden considering Defendant’s failure to

 produce an electronic document with a specific identifier or signature as to Plaintiff and given

 Plaintiff’s own sworn affidavit [Dkt. 8]. In her affidavit, Plaintiff states she never “received a copy

 of the ‘ARC Agreement and Opt-Out Form’ while employed by [Defendant]” and “never agreed

 to the ‘Alternative Resolution of Conflicts’” [Dkt. 8-1 at 2].

        Plaintiff urges that “[e]lectronic records showing receipt and acceptance of arbitration

 agreements are insufficient to defeat employee’s sworn affidavit refuting employer’s record.”

 Alorica v. Tovar, 569 S.W.3d 736 (Tex. App. – El Paso, 2018, no pet.). Plaintiff relies exclusively

 on Texas’ 8th District Court of Appeals opinion, Alorica v. Tovar, in asserting Defendant’s

 proffered electronic records are not sufficient to demonstrate notice to Plaintiff of the ARC

 Agreement [Dkt. 8 at 4-5]. 569 S.W.3d at 736. However, the Court is not aware of a Texas

 Supreme Court case or any other Texas appellate case following Alorica for this blanket

 proposition. Indeed, the Alorica court itself acknowledged that a “conflict between the employer’s

 records and the employee’s sworn denials create[s] a fact issue on contract formation, meaning

 that the trial court c[an] find in either the employer or the employee’s favor.” 569 S.W.3d at 741.




 REPORT AND RECOMMENDATION – Page 8
Case 4:21-cv-00265-SDJ-CAN Document 12 Filed 07/26/21 Page 9 of 13 PageID #: 85




            Moreover, numerous federal district courts across the Fifth Circuit have rejected the same

 or similar argument. Barker, 2019 WL 2358923, at *2; see, e.g., Holmes v. Air Liquide USA LLC,

 No. CIV.A. H-11-2580, 2012 WL 267194, at *2 (S.D. Tex. Jan. 30, 2012) (finding employer’s

 evidence consisting of electronic documents met evidentiary burden that plaintiff had mutually

 assented to contract terms even when plaintiff declared otherwise), aff’d sub nom. Holmes v. Air

 Liquide USA, L.L.C., 498 F. App’x 405 (5th Cir. 2012); Walker v. Tao Operating, L.L.C., No.

 1:13-CV-619, 2014 WL 11904577, at *6-7 (E.D. Tex. Aug. 14, 2014) (same), report and

 recommendation adopted, 2014 WL 11860775 (E.D. Tex. Sept. 12, 2014); Washington v. Sears

 Logistics Servs., Inc., No. 3:13-CV-3060-L, 2014 WL 2159253, at *4 (N.D. Tex. May 23, 2014)

 (same). Consider Barker, a case involving the exact same defendant and online module as present

 in this cause. Barker, 2019 WL 2358923.3 There, as here, the plaintiff objected to defendant’s

 electronic evidence, in part, on the basis that it did not “contain an identification number

 specifically attributable to her” and submitted an opposing affidavit. Id. at *2. The Barker plaintiff

 similarly relied on Alorica in her effort to avoid arbitration. Id. at *3. Upon consideration and

 after hearing, United States District Judge Amos L. Mazzant, found that the affidavits of the

 defendant’s employees attesting that the “documents are attributable to [plaintiff]” were sufficient

 support that such documents were completed by Plaintiff, and further that there was no indication

 that defendant’s employees “have such an interest in this case that they would lie in sworn

 statements merely to compel arbitration.” Id. at *2. To be clear, the Barker court held that alleged

 absence of “identifiers” on electronically produced documents is not dispositive as to whether a

 valid arbitration agreement exists. Id. The same reasoning is applicable herein; both Connor and

 Moreland testified that Plaintiff reviewed and agreed to the ARC Agreement and further, an



 3
     Of further note, counsel for both Plaintiff and Defendant are the same in the Barker case as in the present case.


 REPORT AND RECOMMENDATION – Page 9
Case 4:21-cv-00265-SDJ-CAN Document 12 Filed 07/26/21 Page 10 of 13 PageID #: 86




 “identifier” clearly exists on the Certificate of Completion, as it bears Plaintiff’s name [Dkts. 6-1;

 6-2; 6-8].4 Moreover, there is no evidence that either Connor or Moreland have such an interest

 in the case “that they would lie in sworn statements merely to compel arbitration.” Barker, 2019

 WL 2358923, at *2.5

          On balance, the Court finds Defendant’s evidence more persuasive. While the Court

 understands Plaintiff denies ever receiving or reviewing the ARC agreement [Dkt. 8-1], the

 evidence suggests that Plaintiff was indeed notified of the ARC Agreement and her ability to opt

 out of the ARC Agreement [Dkts. 6-1; 6-2; 6-7; 6-8]. Defendant has provided evidence that

 establishes: (1) all employees are required to complete an online course on the Alternative

 Resolution of Conflicts [Dkt. 6-2 at 2-3]; (2) the Alternative Resolution of Conflicts course

 informs employees of Defendant’s ARC Agreement and their right to opt out in writing [Dkt. 6-2

 at 3], and (3) Plaintiff completed this course and chose not to opt out of the ARC Agreement

 [Dkt. 6-1 at 3; 6-2 at 4]. Defendant provided both a document outlining each of the steps in the

 Alternative Resolution of Conflicts course completed by Plaintiff [Dkt. 6-7 at 2], as well as a

 “Certificate of Completion” bearing Plaintiff’s name, dated November 25, 2013 [Dkt. 6-8 at 2].

 Moreland stated that Plaintiff “did not opt out of arbitration. If she opted out of the ARC

 Agreement, [Plaintiff] would not have received a Certificate of Completion for the Alternative

 Resolution of Conflicts Course, and instead her records would have reflected a completed version

 of the Alternative Resolution Conflicts Agreement Opt Out Form” [Dkt. 6-2 at 4].




 4
   Notably, Plaintiff does not dispute the validity of the Certificate of Completion in her Response or Affidavit [Dkts. 8;
 8-1].
 5
   The more likely explanation, as voiced by Judge Mazzant in Barker, is that Plaintiff received notice of the ARC
 Agreement and has merely forgotten reviewing and agreeing to such document. Barker, 2019 WL 2358923, at *2.


 REPORT AND RECOMMENDATION – Page 10
Case 4:21-cv-00265-SDJ-CAN Document 12 Filed 07/26/21 Page 11 of 13 PageID #: 87




        In sum, the Court finds Defendant’s records and affidavits more reliable; Defendant has

 therefore established by a preponderance of the evidence that Plaintiff was provided notice of the

 ARC Agreement, the Court thus further determines that the ARC Agreement is valid.

 Motion to Dismiss

        Based upon the Court’s determination that the ARC Agreement is a valid, enforceable

 arbitration agreement, and that Plaintiff’s claims fall within the scope of the ARC Agreement, the

 Court finds Plaintiff’s claims should be submitted to arbitration in accordance with the ARC

 Agreement leaving only a determination of whether dismissal of the instant cause while the

 arbitration proceeds is appropriate. To reiterate, a court may dismiss an action with prejudice,

 rather than stay it, when all claims are subject to arbitration. Matos v. AT&T Corp., No. 3:18-CV-

 02591-M-BK, 2019 WL 5191922, at *3 (N.D. Tex. Sept. 9, 2019) (citing Alford, 975 F.2d at

 1164), report and recommendation adopted, No. 3:18-CV-02591-M-BK, 2019 WL 5191487 (N.D.

 Tex. Oct. 15, 2019). Here, Defendant asks the Court to exercise such discretion. Defendant

 contends that “[b]ecause [Plaintiff’s] claims are subject to a valid arbitration agreement, the Court

 should dismiss her Complaint and order her to proceed to arbitrate her disputes with [Defendant]”

 [Dkt. 6 at 2]. The Court agrees. Plaintiff asserts only employment related claims in her Complaint

 [Dkt. 1], which are clearly subject to the ARC Agreement, as noted supra [Dkt. 6-4 at 5]. Because

 the only possible role of the Court once arbitration is complete is to review the arbitration award,

 this case should be dismissed with prejudice. See Athas Health, LLC v. Giuffre, No. 3:17-CV-300-

 L-BN, 2018 WL 1026271, at *4 (N.D. Tex. Feb. 23, 2018) (“The reason for dismissal with

 prejudice is that retaining jurisdiction of the action by the district court serves no purpose because

 any remedies after arbitration are limited to judicial review based on the grounds set forth in the

 FAA.”); SGC Health Grp., 2016 WL 2595109, at *2 (finding dismissal with prejudice appropriate




 REPORT AND RECOMMENDATION – Page 11
Case 4:21-cv-00265-SDJ-CAN Document 12 Filed 07/26/21 Page 12 of 13 PageID #: 88




 because “[t]he only possible role the Court could have would be to review the arbitration award

 once the proceedings are concluded”); Hanna, 2020 WL 4220445, at *3 (“[R]etaining jurisdiction

 over Ivy Funding and the claims against it serves no purpose, as Plaintiff’s and Ivy Funding’s post-

 arbitration remedies will be limited to judicial review of the arbitrator’s award based on the

 grounds set forth in the FAA.”).

                              CONCLUSION AND RECOMMENDATION

        Based on the foregoing, the Court recommends that Defendant UHS of Texoma, Inc. d/b/a

 Texoma Medical Center’s Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(1)

 [Dkt. 6] be GRANTED as set forth herein. Plaintiff Patricia Hawkins’s claims should be

 DISMISSED WITH PREJUDICE as they are subject to the ARC Agreement with Defendant;

 to the extent Plaintiff desires to pursue her claims against Defendant, she must pursue her claims

 in accordance with such agreement.

        Within fourteen (14) days after service of the magistrate judge’s report, any party must

 serve and file specific written objections to the findings and recommendations of the magistrate

 judge. 28 U.S.C. § 636(b)(1)(C). In order to be specific, an objection must identify the specific

 finding or recommendation to which objection is made, state the basis for the objection, and

 specify the place in the magistrate judge’s report and recommendation where the disputed

 determination is found. An objection that merely incorporates by reference or refers to the briefing

 before the magistrate judge is not specific.

        Failure to file specific, written objections will bar the party from appealing the unobjected-

 to factual findings and legal conclusions of the magistrate judge that are accepted by the district

 court, except upon grounds of plain error, provided that the party has been served with notice that

 such consequences will result from a failure to object. See Douglas v. United Servs. Auto. Ass’n,




 REPORT AND RECOMMENDATION – Page 12
Case 4:21-cv-00265-SDJ-CAN Document 12 Filed 07/26/21 Page 13 of 13 PageID #: 89




 79 F.3d 1415, 1417 (5th Cir. 1996) (en banc), superseded by statute on other grounds, 28 U.S.C.

 § 636(b)(1) (extending the time to file objections from ten to fourteen days).


           SIGNED this 26th day of July, 2021.




                                       ___________________________________
                                       Christine A. Nowak
                                       UNITED STATES MAGISTRATE JUDGE




 REPORT AND RECOMMENDATION – Page 13
